Citation Nr: 1647672	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  10-03 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for gastric reflux, gastrectomy, vagotomy with Roux-en-Y procedure (stomach disorder).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded a hearing before a Decision Review Officer (DRO) at the RO in November 2014.  At that time, he withdrew an appeal involving other issues pertaining to hearing loss, posttraumatic stress disorder and hypertension.


FINDING OF FACT

The Veteran's stomach disorder is not related to service, and was not caused by the medication Darvon prescribed to him in service or exposure to herbicides.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a stomach disorder have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran contends that his stomach disorder, and the February 1993 surgery, were caused by his use of the medication Darvon in service.  Alternatively, he contends that his exposure to Agent Orange in service caused his stomach disorder.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309 (e). In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran indicated in the January 2010 substantive appeal (Form 9) that he initially entered service with a hernia problem (for which he is now service connected).  He indicated two weeks into basic training he was admitted into a naval hospital to repair the left hernia.  He noted two weeks after the procedure, he was sent back to basic training.  He stated he was hurting but he was too scared to go to sick bay.  He stated he finished basic training and then started going to sick bay as the pain was too much to bear.  Thereafter, he was prescribed Darvon to decrease the pain.  He reported that he visited sick bay often in service and thus, more Darvon was prescribed to him.  He further reported that in 1970 he had the hernia repaired again.  He indicated that between the Darvon medication and exposure to Agent Orange, this led to his stomach ulcer condition.  He noted that after service, he ignored the pain in his stomach until it began to bleed and after ongoing treatment over an 8 to 10 year period, he finally underwent surgery.

A review of the Veteran's service treatment records indicate no treatment for an ulcer or stomach disorder in service.  However, records confirm he did have his left hernia operated on twice, in November 1968 and April 1970, and he was prescribed Darvon for his pain.  Records also confirm that subsequent to service the Veteran was diagnosed in February 1993 with chronic peptic ulcer disease.  He underwent a hemigastrectomy, vagotomy with Roux-en-Y reconstruction to remove part of his stomach.  The Board notes an April 1994 private treatment record indicated the Veteran had the lower portion of his stomach removed which is the area that produces acid and caused the recurrent ulcer disease.  The examiner noted the Veteran tolerated the procedure well.

The Veteran was afforded an October 2015 VA examination in connection with the claim.  The examiner diagnosed the Veteran with gastroesophageal reflux disease (GERD).  She indicated that Veteran was seen in the early 1980's for chronic reflux and later required the above noted surgery.  The main current symptom noted by the examiner was reflux.

The examiner concluded the GERD was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She noted ulcers may be developed after long term use of nonsteroidal anti-inflammatory drugs (NSAID).  However, Darvon was an opioid pain medication and not a NSAID.  She stated Darvon did have risks typically associated with narcotic use; however, the Veteran reported that he was only on the medication for a very short period of time when being transported out of the field to a hospital during service.  She indicated this level of use does not fit the description of "long term" use of NSAID or a narcotic medication.  She noted it is unlikely that a severe ulcer disease several years later can develop from a few days on a pain medication years before.  Thus, she stated, it is less likely than not that the Veteran's peptic ulcer disease resulted from or was caused by service.

Based on the foregoing medical expert opinion, the Board finds that the Veteran's stomach disorder was not caused by his in-service use of Darvon.  In this regard, the Board accords great probative weight to the October 2015 VA opinion as such considered all of the pertinent evidence of record, to include the statements of the Veteran and medical history, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board finds the opinion persuasive as the examiner explained that while the theory is essentially plausible, the amount and timeframe of use of Darvon made it unlikely that it would result in the Veteran's stomach disorder at a later time.

As noted above, the Veteran has indicated that his stomach disorder may be related to his exposure to Agent Orange in service.  The Veteran is presumed to have been exposed to herbicides such as Agent Orange due to service in Vietnam.  However, GERD and the other claimed stomach disorders are not identified diseases for which service connection may be presumed as a result of herbicide exposure.  38 C.F.R. § 3.309(e).  Further, although the Veteran has reported that his exposure to Agent Orange may have led to his stomach disorder, there is no competent medical evidence specifically associating the stomach disorder as directly related to herbicide exposure.  The Board notes the Veteran himself reported in the November 2014 hearing that he understands there is not a link between Agent Orange and gastritis but he wanted to mention it anyway.  Therefore, presumptive service connection for a stomach disorder is not warranted.  Further, direct service connection under this theory of entitlement is also not warranted.  Additionally, the duty to assist for another VA medical opinion as to this theory is not triggered as there is not even an indication of a possible link between the two.

While the Board acknowledges that the Veteran believes his stomach disorder is related to service, and primarily the Darvon use, diagnosing a link between the use of prescription medication and the development of a stomach disorder is a complex medical issue.  This issue requires medical training that the Veteran does not have and therefore is a determination not capable of lay observation.  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship.  Here, however, the medical etiology is complex, and the Board finds that the Veteran's opinion as to etiology of his stomach disorder is less probative than the October 2015 opinion by the VA examiner.

In summary, the Board finds that the Veteran's stomach disorder currently diagnosed as GERD is not related to service, including the use of Darvon and presumed herbicide exposure.  

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a stomach disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a stomach disorder is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


